



COURT OF APPEAL FOR ONTARIO

CITATION: Canaccord Genuity Corp. v. Pilot, 2015 ONCA 716

DATE: 20151027

DOCKET: C59581

Weiler, van Rensburg and Roberts JJ.A.

BETWEEN

Canaccord Genuity Corp.

Plaintiff (Respondent)

and

Gregory
    Pilot
,
Mark Colosimo
, Dane Hatton

and Timothy Warkentin

Defendants (
Appellants
)

T. Michael Harris, for the appellants

Clarke Tedesco and Michael Byers, for the respondent

Heard: September 8, 2015

On appeal from the judgment of Justice Victoria R. Chiappetta
    of the Superior Court of Justice, dated October 10, 2014.

Weiler
    J.A.:

A.

overview

[1]

The respondent investment dealer, Canaccord Genuity Corp. (Canaccord),
    terminated the contracts of the defendants who were four of its sales agents, when
    it closed its Thunder Bay corporate office in 2012. Each of the four defendants
    had received a loan from Canaccord which became due and payable upon
    termination of their contracts, among other events of default. When payment was
    not forthcoming, Canaccord commenced an action for repayment of the loans. The sales
    agents defended the action, claiming that Canaccord made a misrepresentation by
    omission by not telling them it was closing the Thunder Bay office before they
    signed their agreements in July and August 2011.

[2]

The appellant, Mark Colosimo, submits that because of this
    misrepresentation, he is not required to repay the loan. The other defendants claim
    their agreements to repay the loan are null and void. In addition, they all
    claim equitable set-off on account of Canaccord continuing to receive revenue
    from their clients who remained with Canaccord after they had been terminated. All
    of the defendants counterclaimed for damages relying on essentially the same
    facts as pleaded in their defence.

[3]

Canaccord brought a motion for summary judgment for repayment of Colosimos
    loan, against the appellants, Colosimo and Gregory Pilot, who had guaranteed
    the loan. Canaccord was successful. The motion judge awarded Canaccord judgment
    against Colosimo and Pilot in the principal amount of $187,900.16 including interest
    from the date of default to the date of the motion.

[4]

The issue on appeal is whether the motion judge erred in granting
    summary judgment. A subsidiary issue is whether the motion judge erred in
    principle in refusing to exercise her discretion to stay enforcement of the
    judgment pending the determination of Canaccords claim on the other
    defendants loans and the counterclaims of Colosimo and the other defendants.

[5]

For the reasons that follow, I would hold that the motion judge erred in
    granting summary judgment. Overall, the motion judge was not in a position to
    reach a fair and just determination on the merits of Colosimos defence without
    considering the evidence of the other defendants. The possibility of
    inconsistent verdicts with respect to the same agreement and two of the same
    defences is real and the concern for substantive justice is significant. The
    motion judge failed to consider the impact of her decision on the other defendants.
    Given the necessity of trying the same defences advanced by the other defendants
    as well as Colosimos counterclaim, granting summary judgment would not have resulted
    in any significant reduction in trial time.

[6]

I would allow the appeal, set aside the judgment and direct that the
    claim in respect of Colosimos loan, as well as his counterclaim, proceed to
    trial along with the claims against the other defendants and their
    counterclaims.

B.

The agreed facts and the statement of defence

(1)

Colosimo and his pleading

[7]

Colosimo was a sales agent at Manulife Securities Incorporated
    (Manulife). On August 15, 2011, he entered into an Associate Agent Agreement
    (the Agreement) with Canaccord and Pilot. The Agreement recited that Pilot
    was retained as a sales agent by Canaccord, the Dealer, and that Pilot, as Agent,
    retained Colosimo, as Associate, to assist the Agent in the sale of financial
    products and services on behalf of Canaccord. Pursuant to Schedule C of the
    Agreement, Canaccord agreed to lend Colosimo $230,000 as an Initial Transition
    Loan, calculated by reference to the book of business Colosimo was
    transferring to Canaccord, and Colosimos total production for the last 12
    months. The loan was paid in four equal monthly installments of $57,500
    commencing August 15, 2011. Canaccord agreed to forgive 20 percent of the
    principal amount of the loan annually, on the anniversary of the loans
    commencement date, until the loan was fully forgiven. On or about August 15,
    2012, Canaccord forgave $46,000 or 20 percent of the principal amount of the
    loan.

[8]

The terms of the loan provided that upon the occurrence of an event of
    default, which included Colosimos resignation or termination of his Agreement with
    or without cause, his loan would become immediately due and payable. The loan
    agreement further provided that [i]n the event that the Obligations of the
    Associate [Colosimo] are not paid, the Agent [Pilot] agrees that such Obligations
    become the responsibility of [Pilot] for payment under the same terms and
    conditions as applied to [Colosimo]. As such, Pilot was the guarantor of
    Colosimos loan.

[9]

On September 24, 2012, Canaccord gave 90 days notice that it was
    terminating Colosimos employment effective December 21, 2012. The termination
    of Colosimos employment triggered repayment of the loan by him and, in the
    event of his default, by Pilot.

[10]

After
    receiving notice of termination, Colosimo decided to resign on November 8,
    2012. He returned to work for Manulife.

[11]

In
    his statement of defence, Colosimo pleads that he was enticed to leave a
    lucrative position with Manulife to work as an agent for Canaccords Thunder
    Bay office when Canaccord knew of the imminent closure of that office. He would
    not have agreed to become an agent for Canaccord if it had not made a material
    misrepresentation by omission in not telling him it was going to close the
    office. Had he known this information, he would not have entered into the Agreement
    with Canaccord and there would be no loan. He submits that due to Canaccords
    material misrepresentation by omission, he is not required to perform his obligations
    under the Agreement.

[12]

Colosimo
    also pleads that Canaccord made a negligent misrepresentation that resulted in
    the loss of substantial commissions.  I take Colosimos pleading to be that, by
    its conduct in offering to hire him as an agent, Canaccord made a negligent
    misrepresentation that Canaccords Thunder Bay office would continue to operate.
    When Canaccord decided to close its Thunder Bay corporate office, Colosimo lost
    part of his client base because some of his clients stayed with Canaccord. Canaccord
    continues to receive revenue from these clients. Colosimo pleads that he is
    entitled to legal and/or equitable set-off. His position is that he should be
    able to set-off the amounts Canaccord is receiving (in respect of which he
    claims an accounting) against any amount Colosimo may owe for repayment of the
    loan.

[13]

By
    way of counterclaim, Colosimo claims damages of $500,000 for negligent
    misrepresentation as well as damages for revenue Canaccord received on account
    of his clients after he was given notice of termination.

(2)

The other defendants and their pleading

[14]

In
    addition to Colosimo, Canaccord also terminated the contracts of three other sales
    agents, the defendants, Gregory Pilot, Dane Hatton and Timothy Warkentin.

[15]

These
    sales agents were working for Canaccord when, in June 2011, Canaccords Thunder
    Bay Branch was converted from a corporate branch to an independent wealth
    management platform.  At the time, each of them had a loan from Canaccord
    pursuant to a contract which read: Should you resign or be terminated
for
    cause
prior to complete forgiveness of the loan you will be responsible
    for the payment of any portion of the loan not yet forgiven (emphasis added).

[16]

On
    July 1, 2011, each was presented with a new contract. The new contract stated
    that upon notice of termination
with or without cause
, the loan from Canaccord
    became payable.

[17]

These
    defendants plead that, before requiring them to enter into the July 2011
    agreements, Canaccord was fully aware that it would be closing its Thunder Bay
    office. They allege unequal bargaining power and bad faith on the part of
    Canaccord in terminating their old contracts and requiring them to enter into
    new contracts if they wished to remain employed as agents.

[18]

They
    further plead that the information respecting closure of the Thunder Bay office
    was material to whether they would have entered into the new agreements and,
    like Colosimo, they plead material misrepresentation by omission. They also
    plead that because of Canaccords misrepresentation by omission, the July 1,
    2011 contracts are null and void in their entirety or, alternatively, the loan
    payback provisions are null and void.

(3)

Common pleading

[19]

All
    the defendants, including Colosimo, plead the following, at para. 18 of their joint
    statement of defence:

[T]he purpose of the loans was to aid [the Defendants] in the
    transition from their previous employment to employment with [Canaccord] as
    each of them suffered a substantial loss of income during the first year after
    the transition occurred as a result of the delay in transferring clients and
    the loss of a portion of their client base it is standard in this field that
    individuals moving from one financial institution to another receive a
    forgivable transition loan to financially assist them during the first year of
    the transition.

[20]

They
    also plead that when [Canaccord] terminated their Agreements, it continued to
    receive revenue from clients of the Defendants that remained with [Canaccord] while
    each of the Defendants suffered a corresponding loss in revenue. They submit
    that it would be inequitable for Canaccord to require repayment of the loans
    without having to account for the revenue received from their clients after
    they were unilaterally terminated when Canaccord closed its Thunder Bay office,
    and they claim equitable set-off.

[21]

This
    pleading forms the basis for the counterclaim in which all the defendants claim
    an accounting for revenue received by Canaccord on account of their clients
    after September 24, 2012.

C.

The motion judges decision

[22]

Canaccord
    brought a motion for summary judgment against only Colosimo and Pilot for the outstanding
    balance of Colosimos loan.

[23]

The
    motion judge granted summary judgment. She held that there was no genuine issue
    requiring a trial with respect to whether the loan to Colosimo was repayable,
    even if Canaccord made a negligent misrepresentation to him. She reasoned as
    follows:

(1)

There was no genuine issue requiring a trial about the interpretation
    and application of the loan agreement;

(2)

The wording of Schedule C to the Agreement clearly provided that the
    loan was repayable immediately upon termination for any reason;

(3)

Even if there was a misrepresentation, it did not relieve Colosimo from
    repayment of the loan. In this regard, she held: There are no factors
    contracted in the obligation for repayment of the loan, including
    misrepresentation. The defendant cannot rely on an unbargained right and retain
    the residual loan monies.

(4)

Colosimo could pursue his claim for misrepresentation by way of
    counterclaim; and

(5)

The fact that litigation was to continue in this case did not offend the
    principles of proportionality and timeliness, as the remaining defendants were
    not subject by agreement to immediate repayment for termination of [their]
    agency agreement[s] for any reason.

[24]

There
    being no genuine issue for trial, Canaccord was entitled to summary judgment.
    In coming to her conclusion, the motion judge stated that she had considered
    the decisions in
Canaccord Genuity Corp. v. Sammy
, 2014 ONSC 3691, 2014
    CanLII 3691

and
Canaccord Genuity Corp. v. Beck
, 2013 ONSC
    7964, 2013 CanLII 7964.


[25]

With
    respect to the claim of set-off, the motion judge held:

In his counterclaim, [Colosimo] seeks the relief of equitable
    setoff [Colosimo] has not brought a motion however, for summary judgment on
    the counterclaim. The issue of whether Colosimos claim for breach of the
    agency agreement can be set-off against Canaccords claim for repayment is
    therefore not before me.

The motion judge said she was not commenting on the
    merits of the counterclaim.
Viva voce
evidence and assessments of
    credibility would be required to sufficiently comment on its merits.

[26]

The
    motion judge indicated that the counterclaim for set-off was, as Perell J.
    had held in
Sammy
, practically speaking a request that execution of
    Canaccords judgment be stayed pending final resolution of his counterclaim. She
    refused to exercise her discretion to stay enforcement of the judgment until
    after the counterclaim was tried. The fact that Colosimo commenced a
    counterclaim was not sufficient to deny Canaccord immediate repayment as
    contemplated by the clear language of the contract. Canaccord was not
    impecunious and a stay would delay repayment of a contractual obligation beyond
    the two years it had already been delayed.

D.

Did The Motion Judge Err by Granting Summary Judgment?

(1)

Standard of review

[27]

The
    determination of whether there is a genuine issue requiring a trial is a
    question of mixed fact and law and, if there is no extricable error in
    principle giving rise to a palpable and overriding error, the motion judges
    determination should not be overturned:
Hryniak v. Mauldin,
2014 SCC
    7,

[2014] S.C.R. 87, at para. 81; see
Housen v. Nikolaisen
,
    2002 SCC 33, [2002] 2 S.C.R. 235, at para. 36.

[28]

Similarly,
    the question of whether it is in the interest of justice for the motion judge
    to exercise the fact-finding powers provided by rule  20.04(2.1) is also a
    question of mixed fact and law that attracts deference. The decision whether to
    exercise the new powers is discretionary and ought not to be disturbed unless
    the motion judge misdirected himself or herself or came to a decision that is
    so clearly wrong that it resulted in an injustice. If the motion judge applies
    an incorrect principle of law, or errs with regard to a purely legal question,
    the decision is reviewable on a standard of correctness:
Hryniak
, at
    paras. 81-84;
Housen
, at para. 8.

(2)

Some summary judgment principles

[29]

The
    relevant portion of rule 20.04(2) states:

The court shall grant summary judgment if,

(a)  the court is satisfied that there is no genuine
    issue requiring a trial with respect to a claim or defence.

[30]

In
Hryniak,
Karakatsanis J. explained, at para. 49 of her reasons:

There will be no genuine issue requiring a trial when the judge
    is able to reach a fair and just determination on the merits on a motion for
    summary judgment. This will be the case when the process (1) allows the judge
    to make the necessary findings of fact, (2) allows the judge to apply the law
    to the facts, and (3) is a proportionate, more expeditious and less expensive
    means to achieve a just result.

[31]

On
    a motion for summary judgment, the motion judge should first determine if there
    is a genuine issue requiring a trial based only on the evidence before him or her
    without using the fact-finding powers in rule 20.04(2.1): para. 66.  If there
    appears to be a genuine issue requiring a trial, then, the motion judge may, at
    his or her discretion, (1) weigh the evidence, (2) evaluate the credibility of
    a deponent, or (3) draw any reasonable inference from the evidence unless it is
    in the interest of justice for these powers to be exercised only at trial:
    para. 66. If a trial is necessary for some of the claims against some parties
    in any event, it may not be in the interest of justice to use these fact-finding
    powers to grant summary judgment against a single defendant because of the risk
    of duplicative proceedings or inconsistent findings of fact: para. 60. On the
    other hand, the most proportionate, timely and cost-effective approach may be
    to grant summary judgment against a key party: paras. 60, 66 and 68.

(3)

The positions of the parties

[32]

In
    oral argument, the appellants submitted that the motion judge made a material
    error of fact when she found that the other defendants were not subject to
    immediate repayment of their loans from Canaccord upon termination for any
    reason. This error led her to conclude that the analysis between Canaccord and
    the remaining defendants was different, and that to grant judgment on the
    Colosimo loan while the other claims continued to trial would not offend the
    principles of proportionality or timeliness.

[33]

The
    appellants also submit that granting summary judgment on the Colosimo loan will
    not resolve the litigation as a whole because his counterclaim will proceed to
    trial in any event, and so will the claims of the other defendants. There will
    be no significant reduction in trial time. Further, the defences and
    counterclaims of the other defendants raise the same issues as Colosimo asserts
    (as well as additional defences), risking inconsistent findings and substantive
    injustice.

[34]

The
    appellants contend that the entire agreement clause in the Agreement is not a
    bar to the claim for negligent misrepresentation. Whether or not Colosimo can
    make out the five required elements of that tort is an issue for trial.

[35]

Finally,
    the appellants assert that the motion judge erred in only considering equitable
    set-off as relief sought by way of counterclaim, when it was also pleaded in
    defence of Canaccords claim on the loan.

[36]

Canaccords
    position is that the motion judge did not err in granting summary judgment and
    that her decision is entitled to deference. Even if the appellants are correct
    that the motion judge erred in finding that the terms for repayment of the loans
    by the other defendants were different from Colosimos, her decision is
    consistent with the existing jurisprudence that she cited.

[37]

Canaccord
    contends that Colosimo has not established any defence capable of defeating his
    obligation to repay the loan pursuant to the Agreement. Only fraudulent
    misrepresentation affords a basis for avoiding the contract and that has not
    been pleaded.

[38]

Canaccord
    contends that it had no duty to disclose anything about its financial
    performance to Colosimo. For silence to give rise to a claim of negligent
    misrepresentation, that silence must render inaccurate or incomplete an express
    or implied misrepresentation. Here, the entire agreement clause applies.
    Section 6.1 states:

This Agreement constitutes the entire agreement between the
    Agent, the Associate and the Dealer. In particular, the Associate hereby
    acknowledges that the Dealer has made no representations or warranties to the
    Associate, in this Agreement or otherwise, with respect to any tax matters
    related to this Agreement Subject to Section 6.3 hereof, no amendment to, or
    waiver of, this Agreement will be effective or binding unless set forth in
    writing and signed by the party to be bound thereby.

[39]

Section
    6.2 is also relevant and reads: Effective as of the date of this Agreement,
    this Agreement will be in lieu of and supersede any former agreement, written
    or verbal, between the Associate[,] the Dealer and the Agent. Canaccord also
    relies on Colosimos acknowledgment in the Agreement that he had the
    opportunity to seek independent legal advice. Canaccords only obligation under
    the Agreement was to give Colosimo 90 days notice of termination, and it gave
    the required notice.

[40]

Canaccord
    submits that set-off is not available as a defence. The claim for repayment of
    the loan and the claim for negligent misrepresentation are two conceptually and
    legally distinct claims. Colosimos damages can be assessed when the
    counterclaim is tried. The motion judge did not err in principle in exercising
    her discretion to refuse to grant a stay of execution of the judgment.

(4)

Analysis

(a)

Error of fact

[41]

I
    agree with Colosimo that the motion judge made an error of fact in finding that
    the terms for repayment of Colosimos loan were different from those of the
    other defendants loans. The loans to all of the defendants were immediately
    due and payable upon termination by Canaccord of their contracts for any
    reason. The motion judges conclusion that the analysis in relation to the
    other defendants was different would only be correct if the court were to
    accept their defence that the July 2011 agreements they entered into were void
    and that their earlier agreements applied.

[42]

The
    motion judges factual error caused her to adopt too narrow an approach. She
    ignored Canaccords course of conduct, the proximity in time, and the similar
    terms in each defendants agreement respecting termination in assessing whether
    there had been a misrepresentation to Colosimo and its consequences. She did
    not consider the connection between Colosimos hiring and the making of the initial
    transition loan. Instead, she focused on the loan to Colosimo in isolation and
    divorced from the context in which it was made.

(b)

Misrepresentation by omission

[43]

The
    motion judge held that [t]here are no factors contracted in the obligation for
    repayment of the loan, including misrepresentation. To the extent that her
    comment was an oblique holding that the entire agreement clause in the contract
    applied, as submitted by the respondent, she erred in making this determination
    without the benefit of a full record, and without any analysis. The
    interpretation of the entire agreement clause would engage a number of considerations,
    including evidence from Colosimo as to the degree to which he relied on his
    relationship with Canaccord continuing beyond one year at the time of the Agreement,
    evidence from Canaccord regarding its knowledge of Colosimos reliance and any
    role it played in creating that reliance, as well as evidence as to industry
    practice.

[44]

Arguably,
    the fact that the loan was to be forgiven at the rate of 20 percent for each
    year that Colosimo remained employed with Canaccord is indicative of the
    expectation of both parties that Colosimo would be employed for longer than
    just over a year. In
The Law of Contracts
, 6th ed. (Toronto: Canada
    Law Book Inc., 2010), at p. 366, S.M.

Waddams states:

An interesting group of cases has to do with the obligation to
    stay in business If A promises to employ B as exclusive agent for 10 years,
    can A avoid any obligation by ceasing to do business after 6 months? The cases
    are superficially irreconcilable. In some cases a term is readily implied that
    the business will continue for the stated period; in others the power to imply
    such a term is severely denounced. What lies behind such contradictions? The
    answer is, it is suggested, that a term is implied when the court thinks the
    implication necessary to avoid an agreement that would be unfair. [Footnotes
    omitted.]

[45]

One
    of the pieces of evidence, on which Colosimo relies to support his position that
    Canaccord made a representation by omission, is a September 2012 memo in which
    Canaccord states that [t]he continual losses in Canaccord Wealth Management
    (Canada) were unsustainable. Colosimo asserts that at the time he became a
    sales agent in August 2011, Canaccord well knew that the Thunder Bay office had
    been losing money and that this situation could not continue.

[46]

Based
    on Canaccords representation by omission, Colosimo seeks relief from
    performing his contractual obligations. So do the other defendants. The fact
    that the other defendants entered into new contracts in July 2011 providing for
    their loans to be called upon termination for any reason, as opposed to termination
    for cause under their existing contracts, just before Colosimo became a sales
    agent in August 2011, is also arguably some evidence that Canaccord knew its
    Thunder Bay operation would be closing shortly. Thus, the evidence pertaining
    to whether there was a representation by omission to Colosimo is intertwined
    with the evidence pertaining to the same claim by the other defendants and
    their allegation that Canaccord acted in bad faith towards them when it asked
    them to enter into new contracts.

[47]

In
    her reasons for judgment, the motion judge stated that, in coming to her
    conclusion that there was no genuine issue requiring a trial, she had
    considered the reasons in
Sammy
and
Beck,
both cases in which
    Canaccord sought summary judgment for repayment of loans following termination
    of agency agreements. In
Sammy,
the defendant claimed that Canaccord
    had lured him into an agency relationship in order to acquire his book of
    business with the intent of terminating the relationship and keeping the
    business. In addition to counterclaiming for damages for misrepresentation and
    unjust enrichment, the defendant contended that the Canaccords breach of its
    duty to act in good faith discharged him from repayment of the loan. Perell J.
    held that even if Canaccord had breached a duty of good faith towards Sammy,
    Canaccords loan to him was repayable. In coming to his conclusion, he observed
    that the case before him was analytically similar to
T.D. Waterhouse v.
    Little
(2009)
,
76 C.C.E.L. (3d) 243 (Ont. S.C.), affd 2010 ONCA
    145, 79 C.C.E.L. (3d) 216.
Beck
,

the other decision the
    motion judge referred to, also relies on
T.D. Waterhouse.

[48]

In
T.D. Waterhouse,
the core of this courts brief oral reasons is found at
    paras. 1-2:


The motion judge, in clear and cogent reasons, granted the
    respondent summary judgment for the amounts due on two loans made to the
    appellant, their former employee. We agree with the motion judge that even
    assuming the respondent could only enforce the loans if their termination of
    the appellant was done in good faith there is no triable issue.

The appellant asserts that the reason for his termination was
    to appropriate his book of business. However, the appellant has failed to
    advance any evidence capable of raising a triable issue that the termination
    was so motivated. The appellant committed a clear breach of corporate policy
    and professional standards. There is no evidence the individuals alleged to
    have acted in bad faith were implicated in his termination.

[49]

In
    my opinion, this courts decision in
T.D. Waterhouse
is not a general
    statement that loans made by a brokerage firm to an agent are enforceable
    irrespective of whether termination of the agent is done in good faith. To the
    contrary, the court left that question open. This court in
T.D. Waterhouse
only held that even if termination in good faith was required, there was no
    evidence capable of raising a triable issue that the agents termination was
    motivated by bad faith. Here, as I have indicated, there is some evidence of a
    course of conduct by Canaccord that could give rise to that inference.

[50]

In
    any event, the
T.D. Waterhouse
decision relied on in
Sammy
and
Beck
predates the Supreme Court of Canadas decision in
Bhasin v. Hrynew
,
    2014 SCC 71, [2014] 3 S.C.R. 494. In that case, Cromwell J., on behalf of the Court,
    decided it was time to take two incremental steps. First, he acknowledged that
    there is a general organizing principle of good faith in contractual
    performance; and second, he recognized that there is a general duty to act
    honestly in the performance of contractual obligations: para. 33. He explained,
    at para. 73: This means simply that parties must not lie or otherwise
    knowingly mislead each other about matters directly linked to the performance
    of the contract. The duty of good faith is a general doctrine of contract law
    that imposes a minimum standard of honest contractual performance: para. 74. It
    is not an implied term and therefore operates regardless of the intentions of
    the parties and the existence of an entire agreement clause: para. 72.

[51]

Canaccord
    points out that Colosimo has not specifically pleaded that it breached its duty
    of good faith towards him and emphasizes that the Supreme Court has not
    recognized such a duty in pre-contractual negotiations. That said, Canaccords
    termination of the other defendants contracts and its requirement that they
    enter into new contracts in July 2011 raises a good faith issue that impacts
    the common claims of all of the defendants; namely, that it would be
    inequitable for Canaccord to retain the revenue from their clients after
    termination and that they are entitled to equitable set-off.

[52]

Furthermore,
    to the extent that the motion judge accepted Canaccords argument that any
    misrepresentation it made could only give rise to damages, she also erred in
    law. Absent fraud, misrepresentation can give rise to remedies other than
    damages: see G.H.L. Fridman,
The Law of Contract in Canada
, 6th ed.
    (Toronto: Thomson Reuters Canada Limited, 2011), at pp. 764-65 (rescission
    coupled with payment of a sum to avoid unjust enrichment); Sir G.H. Treitel,
The
    Law of Contract
, 11th ed. (London: Sweet & Maxwell Limited, 2003), at
    pp. 403-4 (estoppel); and Waddams, at pp. 301-14.

[53]

For
    example, in his chapter on misrepresentation, Waddams discusses the evolution
    of misrepresentation and the conflicting jurisprudence relating to rescission. At
    p. 311, he concludes that rescission is available even in the case of innocent
    misrepresentation if the misrepresentation is material or substantial. The fact
    that the contract has been executed is a factor for consideration and not
    necessarily a bar to relieving a party from its obligations under the contract:
    p. 308. The primary reason is that, having induced the transaction, it may be
    unjust to allow the party who made the misrepresentation to retain the benefit
    of it: p. 304. Although restoration of the parties to their prior positions may
    be impossible, Waddams concludes at p. 309, that exact restitution is
    unnecessary if substantial justice can be done by an appropriate monetary
    adjustment and, at p. 314, that a money obligation may arise as an ancillary
    aspect of setting aside the transaction in order to avoid unjust enrichment.

[54]

The
    motion judges error of law resulted in the loss of a potential remedy for Colosimo,
    namely, relief from performing his obligations under the Agreement. He
    specifically claimed such relief at para. 15 of the statement of defence.

(c)

Equitable set-off

[55]

Because
    Colosimo had not brought a motion for summary judgment on his counterclaim, the
    motion judge held that this issue was not before her. The motion judge ignored
    the fact that, in addition to claiming equitable set-off in his counterclaim,
    Colosimo also pleaded equitable set-off as a defence. Colosimos failure to
    bring a motion for summary judgment on his counterclaim did not relieve the
    motion judge from her obligation to assess whether, as a defence, equitable
    set-off raised a genuine issue requiring a trial.

[56]

In
Holt v. Telford,
[1987] 2 S.C.R. 193, the Supreme Court of Canada
    recognized equitable set-off as a defence. In that case, it was not disputed
    that the Telfords owed the Holts $150,000 plus interest under the provisions of
    their mortgage agreement. The entire amount of the mortgage became due and
    payable in the event of default, which had occurred. The Telfords argued,
    however, that they were entitled to set-off the debt owed to them by Canadian
    Stanley because when they had swapped parcels of land with Stanley, the
    Telford mortgage formed part of the consideration for the reciprocal transfers:
    p. 215.

[57]

In
    that case, the Supreme Court held that, while legal set-off required mutual
    debts, equitable set-off could apply where the defendant claimed a money sum arising
    out of the same contract or series of events that gave rise to the plaintiffs
    claim, or was closely connected with that contract or series of events. The Supreme
    Court noted the following five principles relevant to equitable set-off, at p.
    212: (1) The party claiming set-off must show some equitable ground for being
    protected from his adversarys demands; (2) that ground must go to the very
    root of the plaintiffs claim; (3) the counterclaim must be so clearly
    connected with the plaintiffs demand that it would be manifestly unjust to
    allow the plaintiff to enforce payment without taking into consideration the
    counterclaim; (4) the claim and counterclaim need not arise out of the same
    contract; and (5) unliquidated claims are on the same footing as liquidated
    claims.

[58]

The
    motion judge commented that
viva voce
evidence and assessments of
    credibility were required to sufficiently deal with the merits of the
    counterclaim; the same is true to sufficiently assess equitable set-off as a
    defence. Canaccords claim for repayment of the loan is intertwined with
    Colosimos defence of equitable set-off. I also agree with Colosimo that, as in
Siemens Electric v. Unident Ltd.
, [1999] O.J. No. 575 (C.A.),
    dismissing his defence of equitable set-off while sending the counterclaim on
    for trial risks inconsistent verdicts and substantial injustice. In addition,
    granting summary judgment in the face of the claim for equitable set-off also
    undermines the defence of the other defendants who have raised the same
    argument in defence to the claims on their loans.

(d)

A fair and just determination on the merits

[59]

The
    findings of fact necessary to reach a fair and just determination on the merits
    could not be made in this case without taking into consideration the evidence
    of the other defendants who were in the same relationship to Canaccord as
    Colosimo. The possibility of inconsistent verdicts based on the same claims
    made with respect to the same agreement is real and the concern for substantive
    justice is significant. Furthermore, given the necessity of trying the same
    defences put forward by the other defendants as well as Colosimos counterclaim,
    granting summary judgment against Colosimo would not result in any significant
    reduction in trial time that would be necessary for the adjudication of the
    balance of the claims and counterclaims.

E.

DISPOSITION

[60]

I
    would allow the appeal and set aside the summary judgment against the
    appellants Colosimo and Pilot. In view of my decision, I need not address the
    subsidiary issue of a stay of execution of the judgment.

F.

Costs

[61]

The
    motion judge awarded costs fixed in the amount of $6,940.57 to Canaccord. I
    would simply reverse those costs and order them payable to the appellants along
    with the costs of the appeal which by agreement are fixed in the amount of $7,500.

Released: October 27, 2015

(KMW)                                                                  Karen
    M. Weiler J.A.

I agree K. van
    Rensburg J.A.

I agree L.B. Roberts
    J.A.


